ORDER
Pursuant to S.C.Code Ann. § 22-2-5 (2007), the Office of South Carolina Court Administration, in cooperation with the technical college system, was required to select and administer an eligibility examination to test basic skills of persons seeking an initial appointment as magistrate on or after July 1, 2001. A senatorial delegation uses the results of these examinations to assist in its selection of nominees to be presented to the Governor for initial appointment. No person is eligible to be appointed as magistrate unless he receives a passing score on the eligibility examination, the results of which are valid for six months before and six months after the time the appointment is to be made. After thoughtful deliberation, the Magistrates Advisory Council, created pursuant to S.C.Code Ann. § 22-1-19 (2007), made certain recommendations to this Court concerning the eligibility examination. By Order dated October 9, 2002, this Court accepted and approved those recommendations. The purpose of this Order is to revoke the October 9, 2002 Order referenced above, and issue this Order on the same subject matter with modifications.
Pursuant to the provisions of Article V, Section 4, South Carolina Constitution,
IT IS ORDERED that the eligibility examination for the initial appointment of magistrates shall consist of the Won-derlic Personnel Test and the Watson-Glasser Critical Thinking Appraisal Test. In order to successfully complete the eligibility examination and be considered for an initial appointment as a magistrate, an individual must achieve a minimum aggregate point score of 68 on the two tests. All individuals seeking an initial appointment as a magistrate must take the eligibility examination. If an individual does not achieve a *461passing score on the eligibility examination, that individual may retake the examination whenever available and as many times as necessary to achieve a passing score. The actual score achieved shall be provided to the individual taking the examination, as well as to the members of the senatorial delegation in the county where the individual is seeking initial appointment as a magistrate. Otherwise, the score shall remain confidential unless this Court authorizes the release of confidential information to other persons or agencies.
The provisions of S.C.Code Ann. § 22-2-5 (2007), requiring that an individual successfully pass the eligibility examination prior to their initial appointment as a magistrate, do not apply to a magistrate serving prior or subsequent to October 9, 2002, who resigns or retires from that position, and is again appointed as a magistrate within one year of the date of resignation or retirement. However, if such individual’s absence from the bench exceeds one year from the date of resignation or retirement, that individual is required to comply with the provisions of S.C.Code Ann. § 22-2-5 (2007), regarding passage of the eligibility examination.
Attached and made a part of this Order is a listing of readily available texts, periodicals and internet sites which may be used by applicants preparing for the eligibility examination. This list shall be provided to all eligibility examination applicants.
The Office of South Carolina Court Administration, in cooperation with the technical college system, shall develop procedures for the administration of the eligibility examination, notification of applicants, distribution of scores, and any other matters necessary for the oversight of the eligibility examination. The technical college system may assess a reasonable fee from each participant who takes the examination in order to pay for all associated costs.
This Order revokes and replaces the Order of this Court dated October 9, 2002, regarding the eligibility examination for individuals seeking appointment as a magistrate. The provisions of this Order become effective immediately and remain in effect until amended or revoked by Order of this Court.
/s/JEAN H. TOAL, C.J.
*462/s/COSTA M. PLEICONES, J.
/s/DONALD W. BEATTY, J.
/s/JOHN W. KITTREDGE, J.
/s/KAYE G. HEARN, J.
FOR THE COURT
ATTACHMENT
The Supreme Court of South Carolina
RE: Summaries of the magistrate eligibility examination components and possible resources to prepare an applicant for testing
I. Wonderlic Personnel Test (WPT)
Because this is a test of general intelligence, it does not lend itself to a study aid or other preparatory materials. However, successful examinees will need at least a sixth grade reading level, knowledge of basic mathematics, how to tell time, days of the week and months of the year, and a basic knowledge of the U.S. monetary units and the U.S. Customary System of weights and measures. Successful applicants will not only demonstrate a suitable level of learning ability, but also a mastery of fundamental basic skills.
If a magistrate candidate believes that he/she lacks any of the above fundamental skills, they may be referred to the following list of resources:
• Word Smart, 5th Ed. 1 by Adam Robinson 1 Princeton Review 120121 ISBN: 0307945022
• Math Smart, 2nd Ed. 1 by Marcia Lerner 1 Princeton Review 120011 ISBN: 0375762167
• Gruber’s Complete Preparation for the New SAT, 10th Ed. 1 by Gary R. Gruber 1 Collins Reference 1 2005 1 ISBN: 60581700
• The Literacy Council, (803) 765-2555, can provide free remedial tutoring in reading.
• Community/Technical Colleges offer Developmental Studies in reading that are broken into 4 levels based upon one’s skill. These classes normally are a semester in length and may cost about $150 plus registration fees. To *463apply, interested applicants should contact the college’s Admissions Office.
• A Wonderlic sample test may be accessed at the following link: http://www.proprofs.com/quiz-school/story.php7title =wonderlic-sample-quiz
II. Watson-Glaser Critical Thinking Appraisal (WGCTA)
According to the authors, the ability to think critically is viewed as a composite of attitudes, knowledge and skills. This composite includes: (1) attitudes of inquiry that involve an ability to recognize the existence of problems and an acceptance of the general need for evidence in support of what is asserted to be true; (2) knowledge of the nature of valid inferences, abstractions, and generalizations in which the weight or accuracy of different kinds evidence are logically determined; and (3) skills in employing and applying the above attitudes and knowledge.
The WGCTA is comprised of the following five subtests:
Inference: Discriminating among degrees of truth or falsity of inferences drawn from given data.
Recognition of Assumptions: Recognizing unstated assumptions or presuppositions in given statements or assertions.
Deduction: Determining whether certain conclusions necessarily follow from information in given statements or premises.
Interpretation: Weighing evidence and deciding if generalizations or conclusions based on the given data are warranted.
Evaluation of Arguments: Distinguishing between arguments that are strong and relevant and those that are weak or irrelevant to a particular question at issue.
Study resources for critical thinking skills may include:
• Learning to Think Things Through: A Guide to Critical Thinking Across the Curriculum, 4th Ed. 1 by Gerald M. Nosich 1 Prentice-Hall, Inc. 1 2011 1 ISBN: 0137085141
• Reading For Thinking, 8th Ed. i by Laraine Flemming 1 Cengage Learning 20141 ISBN: 1285430468
*464• Asking The Right Questions: A Guide to Critical Thinking, 10th Ed. i by M. Neil Browne & Stuart M. Keeley 1 Pearson 1 20111 ISBN: 0205111165
• Master the LSAT1 by Jeff Kolby 1 Nova Publishing 12014 1 ISBN: 1889057118
• Critical Thinking: An Introduction to the Basic Skills, 5th Ed. 1 by William Hughes 1 Broadview Press 1 2008 1 ISBN: 155111884X
• Practical Strategies for Critical Thinking \ by Jan Rehner 1 Cengage Learning 1 1993 1 ISBN: 0395673402
• Becoming a Critical Thinker: A User Friendly Manual, 6th Ed. 1 by Sherry Diestler 1 Pearson 1 2011 1 ISBN: 0205063454
• https://www.testprep-online.com/watson-glaser-test.aspx? affiliateID=10171gclid=CL2AiaDg68MCFU07gQodr54 AZAaffiliatelD=10171gclid=CL2AiaDg68MCFU07 gQodr54AZA 1 Watson-Glaser Critical Thinking Appraisal — How to Prepare?